DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 2, 2022.  Claims 1-20 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the reaction” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It seems this reaction is between the working electrode and the formed iodine, and suggested to be “the reaction between the boron doped diamond working electrode and the formed iodine.”
Claim 11 recites “an amount of oxidant” in line 8, and “the amount of total oxidant” in lines 18 and 19-20.  It is unclear whether they are the same amount.
Subsequent dependent claims 12-19 are rejected due to their dependencies on rejected base claim 11. 
Claim 20 recites “the reaction” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It seems this reaction is between the working electrode and the formed iodine, and suggested to be “the reaction between the boron doped diamond working electrode and the formed iodine.”
Claim 20 recites “an amount of oxidant” in line 7, and “the amount of total oxidant” in lines 17 and 19.  It is unclear whether they are the same amount.
Claim 20 recites “the measurement device” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a measurement device.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. 4,049,382) in view of Wen (U.S. 9,664,636), and further in view of Hignett (G. Hignett, Electrochemical Detection of As(III) via Iodine Electrogenerated at Platinum, Gold, Diamond or Carbon-Based Electrodes, Electroanalysis, 2004(16), page 897-903).
Regarding claim 11, Ross teaches a measurement device (Fig. 1; Col. 3, lines 7-9: residual chlorine system electrode 40, combining in a single structure two Nerstian electrodes 34 and 36) for measuring total oxidant (Col. 2, lines 54-55: monitored for the presence of total residual chlorine; here the total residual chlorine is deemed to be the total oxidant) in a sample (Col. 2, lines 53-54: a sample stream of fluid 22) comprising:
at least one measurement chamber (Fig. 1; Col. 3, line 14: container 41);
a working electrode (Fig. 1; Col. 3, line 30: oxidation reduction element 34), wherein the working electrode reacts with a solution and a formed iodine (Col. 3, lines 4-5; 45-47: the mixing of the reagent fluid 26 and the sample stream of fluid 22 involves the reaction of free chlorine, Cl2, one form of residue chlorine, with iodide ion to form iodine according to equation (1)), wherein the solution is formed by the sample, a buffer (Fig. 1; Col. 2, line 56: reagent fluid 26), and an iodide reagent (Col. 2, lines 57-58: the reagent comprised of iodide ion), wherein the reaction reduces the formed iodine to iodide (Col. 3, lines 55-56: iodine is measured with electrode 40; lines 58-65: for the platinum oxidation reduction element 34 and the iodide sensitive element 36, the reduction reaction from the iodine to iodide occurs on the platinum oxidation-reduction element 34), wherein the sample contains an amount of oxidant (Col. 2, lines 53-55: a sample stream of fluid 22 which is being monitored for the presence of total residual chlorine; here the chlorine is deemed to be oxidant).
The designation “seawater” for the sample in the preamble is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  When the sample is a seawater sample, the boron doped diamond working electrode would necessarily react with the seawater solution that formed by the seawater sample that contains an amount of oxidant with the buffer and iodide reagent.

Ross does not explicitly disclose a processor and a memory storing instructions executable by the processor to: measure the amount of total oxidant in the seawater sample by measuring, using the measurement device, an amount of iodine in the seawater sample, wherein the amount of total oxidant is proportional to the  measured amount of iodine. 
However, Wen teaches a method of measuring oxidant in an aqueous composition using an electrode system ([Abstract] lines 1-2), and the detectable species may be an oxidant such as any halogen, for example, chlorine, iodine or bromine (Col. 3, lines 40-42).  The apparatus includes an electrode system 10 (Fig. 1; Col. 6, lines 49-50), a processor 60 that may be any hardware or hardware/software combination which is capable of carrying out the steps require of it (Col. 6, lines 22-24).  The processor 60 controls power supply 50 and coverts current readings from current detector 54 into total free chlorine readings for presentation on display 80 and/or storage in memory 70 (Col. 7, lines 24-27).  This operation may be in accordance with computer program code stored in memory 70 and in response to operator input received at input device 90 (Col. 7, lines 27-29).  Thus, Wen teaches a processor and a memory storing instructions executable by the processor (Col. 7, lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by incorporating a processor and a memory storing computer program code for operation as taught by Wen because the computer program, when loaded into a processor, may execute a method and may be used to control the apparatus (Col. 2, lines 47-50), and thus it provides automation to the apparatus for operation.  The incorporation of the processor and the memory merely provides an automatic means to replace a manual activity which accomplished the same result and is not sufficient to distinguish over the prior art. MPEP 2144.04(III).  Furthermore,  Ross teaches iodine is measured with electrode 40 (Col. 3, lines 55-56), and the measured potential difference between the two elements is proportional to the concentration of iodine, and proportional to the concentration of total residual chlorine (Col. 4, lines 4-7).  Wen teaches the processor is capable of carrying out the steps require of it (Col. 6, lines 22-24).  Thus, the combined Ross and Wen would necessarily result in the memory storing instructions executable by the processor to measure the amount of total oxidant in the seawater sample by measuring, using the measurement device, an amount of iodine in the sample wherein the amount of total oxidant is proportional to the measured amount of iodine as disclosed in Ross.

Ross does not explicitly the working electrode is a boron doped diamond working electrode.
However, Hignett teaches a reaction of iodine, electrogenerated from iodide, used for the detection of As(III) via electrocatalytic reaction in the diffusion layer of a boron-doped diamond (BDD) electrode ([Abstract] lines 1-2), compared to platinum, gold or glass carbon electrodes ([Abstract] lines 2-3).  The lowest limit of detection on BDD electrode is 0.11 µM (page 902, Col. 1, para. 1, lines 6-7), compared to that on glass carbon GC electrode (page 902, Col. 1, para. 1, line 6: 6.4 µM) and that on platinum electrode (page 901, Col. 2, para. 3, line 12: 2.8 µM) and that on gold electrode (page 901, Col. 2, para. 4, line 3: 6.7 µM).  This very significant improvement on BDD can be attributed to the lower background current typically flowing at the electrode material (page 902, Col. 1, para. 1, lines 12-14), and the value of 0.11 µM on BDD electrode represents a sufficient low level of detection to meet the environmental monitoring requirements (page 902, Col. 1, para. 1, line 14 to Col. 2, para. 1, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by substituting the platinum working electrode with the boron doped diamond BDD working electrode as taught by Hignett because BDD provides the lower background current and significantly improves the limit of detection (page 902, Col. 1, para. 1, lines 12-14).  
Furthermore, the designations “wherein the boron doped diamond working electrode reacts with the seawater solution and a formed iodine” and “wherein the reaction reduces the formed iodine to iodide” are deemed to be inherent and would naturally occur during the electrochemical measurement to the combined device of Ross and Hignett.  Here, the combined device of Ross, Wen, and Hignett has all structural limitations as presently claimed including a boron doped diamond working electrode (Hignett, [Abstract] lines 1-2) for electrochemical measurement to detect iodine formed in the mixed sample solution (Ross, Fig. 1; Col. 3, equation (1)), and thus the formed iodine in the sample solution would naturally reacts with the boron doped diamond working electrode to be reduced into iodide ions via an electrochemical reduction.
Furthermore, the designations “wherein the seawater solution is formed by the seawater sample, a buffer, and an iodide reagent” and “wherein the seawater sample contains an amount of oxidant” are directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  The preparation method and the components of the material worked upon does not add patentable weight to the claimed apparatus.

Furthermore, the preamble “for measuring total oxidant in a seawater sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Ross in view of Wen and Hignett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 12, Ross teaches the iodine reagent comprises potassium iodide (Col. 2, lines 57-58: a reagent comprised of a dissociated complex of alkali metal ion and iodide ion; Col. 6, lines 7-8: said alkali metal ion is potassium; thus the reagent comprises potassium iodide).

Regarding claim 13, Ross teaches the buffer comprises an acid (Col. 4, lines 34-35: the iodide reagent was buffered to an optimal pH by the addition of an acid reagent).

Regarding claims 14 and 16, the designations “wherein the boron doped diamond working electrode reacts electrochemical with the formed iodine” in claim 14 and “wherein the formed iodine reacts at the boron doped diamond working electrode via an electrochemical reduction” in claim 16 are deemed to be inherent and would naturally occur during the electrochemical measurement to the combined device of Ross, Wen, and Hignett as applied to claim 11.  Here, the combined device of Ross, Wen, and Hignett has all structural limitations as presently claimed including a boron doped diamond working electrode (Hignett, [Abstract] lines 1-2) for electrochemical measurement to detect iodine formed in the mixed sample solution (Ross, Fig. 1; Col. 3, equation (1)), and thus the formed iodine in the sample solution would naturally reacts with the boron doped diamond working electrode to be reduced into iodide ions via an electrochemical reduction.

Regarding claim 20, Ross teaches a product (Fig. 1: the entire device) for measuring total oxidant (Col. 2, lines 54-55: monitored for the presence of total residual chlorine; here the total residual chlorine is deemed to be the total oxidant) in a sample (Col. 2, lines 53-54: a sample stream of fluid 22) comprising:
a working electrode (Fig. 1; Col. 3, line 30: oxidation reduction element 34), wherein the working electrode reacts with a solution and a formed iodine (Col. 3, lines 45-47: the mixing of the reagent fluid 26 and the sample stream of fluid 22 involves the reaction of free chlorine, Cl2, one form of residue chlorine, with iodide ion to form iodine according to equation (1)), wherein the solution is formed by the sample, a buffer (Fig. 1; Col. 2, line 56: reagent fluid 26), and an iodide reagent (Col. 2, lines 57-58: the reagent comprised of iodide ion), wherein the reaction reduces the formed iodine to iodide (Col. 3, lines 55-56: iodine is measured with electrode 40; lines 58-65: for the platinum oxidation reduction element 34 and the iodide sensitive element 36, the reduction reaction from the iodine to iodide occurs on the platinum oxidation-reduction element 34), wherein the seawater sample contains an amount of oxidant (Col. 2, lines 53-55: a sample stream of fluid 22 which is being monitored for the presence of total residual chlorine; here the chlorine is deemed to be oxidant).
The designation “seawater” for the sample in the preamble is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  When the sample is a seawater sample, the boron doped diamond working electrode would necessarily react with the seawater solution that formed by the seawater sample that contains an amount of oxidant with the buffer and iodide reagent.

Ross does not explicitly disclose a storage device having code stored therewith, the code being executable by a processor and comprising: code that measures the amount of total oxidant in the seawater sample by measuring, using the measurement device, an amount of iodine in the seawater sample, wherein the amount of total oxidant is proportional to the measured amount of iodine.
However, Wen teaches a method of measuring oxidant in an aqueous composition using an electrode system ([Abstract] lines 1-2), and the detectable species may be an oxidant such as any halogen, for example, chlorine, iodine or bromine (Col. 3, lines 40-42).  The apparatus includes an electrode system 10 (Fig. 1; Col. 6, lines 49-50), a processor 60 that may be any hardware or hardware/software combination which is capable of carrying out the steps require of it (Col. 6, lines 22-24).  The processor 60 controls power supply 50 and coverts current readings from current detector 54 into total free chlorine readings for presentation on display 80 and/or storage in memory 70 (Col. 7, lines 24-27).  This operation may be in accordance with computer program code stored in memory 70 and in response to operator input received at input device 90 (Col. 7, lines 27-29).  Thus, Wen teaches a processor and a memory storing instructions executable by the processor (Col. 7, lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by incorporating a processor and a memory storing computer program code for operation as taught by Wen because the computer program, when loaded into a processor, may execute a method and may be used to control the apparatus (Col. 2, lines 47-50), and thus it provides automation to the apparatus for operation.  The incorporation of the storage device merely provides an automatic means to replace a manual activity which accomplished the same result and is not sufficient to distinguish over the prior art. MPEP 2144.04(III).  Furthermore, , Ross teaches iodine is measured with electrode 40 (Col. 3, lines 55-56), and the measured potential difference between the two elements is proportional to the concentration of iodine, and proportional to the concentration of total residual chlorine (Col. 4, lines 4-7).  Wen teaches the processor is capable of carrying out the steps require of it (Col. 6, lines 22-24) and suitable means for carrying the computer program in a memory of any configuration (Col. 6, lines 31-33).  Thus, the combined Ross and Wen would necessarily result in a storage device having code stored therewith, and the code being executable by a processor that measures the amount of total oxidant in the seawater sample by measuring, using the measurement device, an amount of iodine in the sample wherein the amount of total oxidant is proportional to the measured amount of iodine as disclosed in Ross.

Ross does not explicitly the working electrode is a boron doped diamond working electrode.
However, Hignett teaches a reaction of iodine, electrogenerated from iodide, used for the detection of As(III) via electrocatalytic reaction in the diffusion layer of a boron-doped diamond (BDD) electrode ([Abstract] lines 1-2), compared to platinum, gold or glass carbon electrodes ([Abstract] lines 2-3).  The lowest limit of detection on BDD electrode is 0.11 µM (page 902, Col. 1, para. 1, lines 6-7), compared to that on glass carbon GC electrode (page 902, Col. 1, para. 1, line 6: 6.4 µM) and that on platinum electrode (page 901, Col. 2, para. 3, line 12: 2.8 µM) and that on gold electrode (page 901, Col. 2, para. 4, line 3: 6.7 µM).  This very significant improvement on BDD can be attributed to the lower background current typically flowing at the electrode material (page 902, Col. 1, para. 1, lines 12-14), and the value of 0.11 µM on BDD electrode represents a sufficient low level of detection to meet the environmental monitoring requirements (page 902, Col. 1, para. 1, line 14 to Col. 2, para. 1, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by substituting the platinum working electrode with the boron doped diamond BDD working electrode as taught by Hignett because BDD provides the lower background current and significantly improves the limit of detection (page 902, Col. 1, para. 1, lines 12-14).  
Furthermore, the designations “wherein the boron doped diamond working electrode reacts with the seawater solution and a formed iodine” and “wherein the reaction reduces the formed iodine to iodide” are deemed to be inherent and would naturally occur during the electrochemical measurement to the combined device of Ross and Hignett.  Here, the combined device of Ross, Wen, and Hignett has all structural limitations as presently claimed including a boron doped diamond working electrode (Hignett, [Abstract] lines 1-2) for electrochemical measurement to detect iodine formed in the mixed sample solution (Ross, Fig. 1; Col. 3, equation (1)), and thus the formed iodine in the sample solution would naturally reacts with the boron doped diamond working electrode to be reduced into iodide ions via an electrochemical reduction.
Furthermore, the designations “wherein the seawater solution is formed by the seawater sample, a buffer, and an iodide reagent” and “wherein the seawater sample contains an amount of oxidant” are directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  The preparation method and the components of the material worked upon does not add patentable weight to the claimed apparatus.

Furthermore, the preamble “for measuring total oxidant in a seawater sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Ross in view of Wen and Hignett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Wen and Hignett, and further in view of Seymour (E. H. Seymour, Reaction with N,N-Diethyl-p-phenylenediamine: A Procedure for the Sensitive Square-Wave Voltammetric Detection of Chlorine, Electroanalysis, 2003(15), page 689-94).
Regarding claim 15, Ross, Wen, and Hignett disclose all limitations of claim 11 as applied to claim 11.  Ross, Wen, and Hignett do not explicitly disclose the measurement device comprises a three-electrode electrochemical cell.
However, Seymour teaches the reaction of N,N-Diethyl-p-phenylenediamine (DEPD) with chlorine as a means of providing an electrochemical detection methodology for residual chlorine detection in water (page 689, Col. 2, para. 2, lines 1-3) using square-wave voltammetry (page 689, Col. 2, para. 2, line 8).  Electrochemical measurements were conducted using a potentiostat with a standard three electrode configuration, including the working electrode, the counter electrode and a reference electrode (page 690, Col. 1, para. 2, lines 1-4, 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Wen, and Hignett by employing a three-electrode device for electrochemical measurement because three electrode configuration is a standard setup for electrochemical measurement (page 690, Col. 1, para. 2, lines 3-4).  Further, the combined device of Ross, Wen, Hignett, and Seymour would necessarily result in one of the three electrodes, i.e., the working electrode, being the boron doped diamond as applied to claim 11.

Regarding claim 18, Ross, Wen, and Hignett disclose all limitations of claim 11 as applied to claim 11.  Ross, Wen, and Hignett do not explicitly disclose wherein the total oxidant is proportional to a current produced by the measurement device through the seawater sample. 
However, Seymour teaches the reaction of N,N-Diethyl-p-phenylenediamine (DEPD) with chlorine as a means of providing an electrochemical detection methodology for residual chlorine detection in water (page 689, Col. 2, para. 2, lines 1-3).  Electrochemical techniques for the determination of chlorine are based on both direct potentiometric and amperometric techniques (page 689, Col. 1, para. 3, lines 1-3).  Seymour teaches using square-wave voltammetry (page 689, Col. 2, para. 2, line 8), by measuring current during potential scans (page 693, Fig. 5(a)), and the measured current is proportional to the chlorine concentration as shown in Fig. 5 (page 693, Fig. 5(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Wen, and Hignett by substituting the potentiometric technique (Ross, Col. 4, lines 4-5: measuring potential difference between two electrode) with the square-wave voltammetric technique (Seymour, Fig. 5) as taught by Seymour so that the measured current is proportional to the chlorine concentration as shown in Fig. 5 (page 693, Fig. 5(b)).  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 19, Ross, Wen, and Hignett disclose all limitations of claim 11 as applied to claim 11.  Ross, Wen, and Hignett do not explicitly disclose the total oxidant is measured using square wave voltammetry.
However, Seymour teaches the reaction of N,N-Diethyl-p-phenylenediamine (DEPD) with chlorine as a means of providing an electrochemical detection methodology for residual chlorine detection in water (page 689, Col. 2, para. 2, lines 1-3).  The reaction process has been studied with square-wave voltammetry as means of producing a defined analytical signal (page 689, Col. 2, para. 2, lines 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Wen, and Hignett by employing square wave voltammetry for measurement as taught by Seymour because the reaction process has been studied with square-wave voltammetry as means of producing a defined analytical signal (page 689, Col. 2, para. 2, lines 7-9).  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Wen and Hignett, and further in view of Musow (U.S. 5,106,478).
Regarding claim 17, Ross, Wen, and Hignett disclose all limitations of claim 11 as applied to claim 11.  Ross, Wen, and Hignett do not explicitly disclose a cleaning cycle, the cleaning cycle comprising a mechanical cleaning.
However, Musow teaches an improved electrode cleaning system for an electrochemical sensor ([Abstract] lines 1-2) including a flexible wiper blade (Fig. 2; Col. 4, line 36: the wiper blade 38) for mechanically cleaning the electrodes (Col. 1, line 55).  The electrode cleaning system cleans the electrodes of the sensor providing uninterrupted, continuous measurements of the process solution (Col. 2, lines 11-14).  Thus, when the wiper blade rotates about its axis to scrape clean electrodes (Col. 2, lines 56-57), it is deemed to be a cleaning cycle, and the flat, smooth surface areas of the wiper blade would prevent particulates from building up on the blade as it rotates in a process stream (Col. 2, lines 52-54), which is deemed to be a mechanical cleaning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Wen, and Hignett by incorporating the wiper blade into the electrochemical sensor for mechanically cleaning the electrode as taught by Musow because the wiper blade cleans the electrodes of the sensor and provides uninterrupted, continuous measurements of the process solution (Col. 2, lines 11-14).
Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are unpersuasive.  
Applicant argues no art-based rejections in the previous Office Action based on the compact prosecution (page 9, para. 1, lines 1-2) and requests the issuance of a new Non-Final Office Action (page 10, para. 2, lines 1-2).  This argument is unpersuasive because second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed. MPEP 706.07(a).  Here, the amendments introduces “a boron doped diamond working electrode” that is positively recited in claims 11 and 20 as part of the claimed measurement device (e.g., claim 11) and the claimed product (e.g., claim 20), and the new grounds of rejection based on the prior art are necessitated by applicant’s amendment.  Thus, this office action is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795